Case 1:17-cv-01047-ESH Document 63-30 Filed 05/06/19 Page 1 of 7




          EXHIBIT 25
         Case 1:17-cv-01047-ESH Document 63-30 Filed 05/06/19 Page 2 of 7



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                       :
et al.,                                        :
                                               :
        Plaintiffs,                            :
v.                                             :              CASE NO.: 1:17-CV-1047-ESH
                                               :
PROJECT VERITAS ACTION FUND,                   :
et al.,                                        :
                                               :
      Defendants.                              :
_____________________________                  :


PROJECT VERITAS’S FIRST SET OF REQUESTS FOR ADMISSION DIRECTED TO
                 PLAINTIFF DEMOCRACY PARTNERS
        Pursuant to Rule 36 of the Federal Rules of Civil Procedure, Project Veritas propounds the

following Requests for Admissions to Plaintiff Democracy Partners:

                                         INSTRUCTIONS

     1. You must refer to the Definitions set forth below in responding to each request so that your

        answers will be fully responsive.

     2. If for any reason you believe a definition or request to be ambiguous or vague, state as such

        and indicate what interpretation you are using in responding to the request.

     3. Where knowledge or information in possession of a party is requested, such request

        includes knowledge of the party’s agent(s), employee(s), and representative(s), including

        but not limited to non-privileged information known to its attorneys and accountants.
    Case 1:17-cv-01047-ESH Document 63-30 Filed 05/06/19 Page 3 of 7



                                       DEFINITIONS

1. Any reference to “Allison Maass” in these requests should be interpreted as a simultaneous

   reference to “Angela Brandt,” as that name is used in the Complaint in this case.

2. Any reference to “Allison Maass’s internship” in these requests refers to September 21,

   2016 through October 14, 2016.

3. Any reference to “Legal Identification” in these requests refers to a driver’s license, state

   issued identification, or any other form of government issued identification.

4. Any reference to an “NDA” in these requests refers to a Non-Disclosure Agreement

   executed between two or more parties related to the confidentiality of information.

                              REQUESTS FOR ADMISSION

1. Admit that during Allison Maass’s internship Democracy Partners shared an office space

   with Mike Lux Media, American Family Voices and Strategic Consulting Group.

2. Admit that during Allison Maass’s internship Democracy Partners did not have a

   confidentiality agreement or NDA with Mike Lux Media.

3. Admit that during Allison Maass’s internship Democracy Partners did not have a

   confidentiality agreement or NDA with American Family Voices.

4. Admit that during Allison Maass’s internship Democracy Partners did not have a

   confidentiality agreement or NDA with Strategic Consulting Group.

5. Admit that Democracy Partners and its members did not discuss confidentiality with

   Allison Maass during her internship beyond telling her on September 21, 2016 that Lauren

   Windsor “has some kind of a nondisclosure agreement to sign or something.”

6. Admit that Allison Maass did not provide a résumé to Democracy Partners or any of its

   members prior to September 23, 2016.
   Case 1:17-cv-01047-ESH Document 63-30 Filed 05/06/19 Page 4 of 7



7. Admit that Democracy Partners or its members did not request that Allison Maass provide

   any form of Legal Identification as a condition to starting her internship.

8. Admit that Democracy Partners or its members continued a business relationship with

   Americans United for Change (“AUFC”) after Allison Maass’s internship until on or about

   AUFC’s dissolution on March 30, 2017.

9. Admit that during Allison Maass’s internship she gained no knowledge of or had any

   involvement with “patch-through” calls or other telephonic services provided by

   Democracy Partners or its members to AUFC.

10. Admit that during Allison Maass’s internship she gained no knowledge of or had any

   involvement with “patch-through” calls or other telephonic services provided by

   Democracy Partners or its members to the American Federation of State, County and

   Municipal Employees (“AFSCME”).

11. Admit that during Allison Maass’s internship she gained no knowledge of or had any

   involvement with “patch-through” calls or other telephonic services provided by

   Democracy Partners or its members to any client of Democracy Partners.

12. Admit that in 2016 Democracy Partners or its members had no contract with AFSCME for

   regular “patch-through” calls or other telephonic services.

13. Admit that in 2016 Democracy Partners or its members had no contract with AUFC for

   regular “patch-through” calls or other telephonic services.

14. Admit that details about the “bracketing” efforts of Democracy Partners—including their

   time, place, and content—were revealed by its members or agents to PVA journalists other

   than Allison Maass prior to when those efforts occurred.
      Case 1:17-cv-01047-ESH Document 63-30 Filed 05/06/19 Page 5 of 7



Dated: November 15, 2018                Respectfully submitted,

                                        By:    /s/ Paul A. Calli
                                               Paul A. Calli
                                               Florida Bar No. 994121
                                               Email: PCalli@Calli-Law.com
                                               Chas Short
                                               Florida Bar No. 70633
                                               Email: CShort@Calli-Law.com
                                               Admitted pro hac vice
                                               CALLI LAW, LLC
                                               One Flagler Building
                                                 14 Northeast 1st Avenue, Suite 1100
                                               Miami, FL 33132
                                               Telephone:      (786) 504-0911
                                               Facsimile:      (786) 504-0912



                                               /s/ Kerry Brainard Verdi
                                               Kerry Brainard Verdi, Esq.
                                               Bar No. 478486
                                               VERDI & OGLETREE PLLC
                                               1325 G Street, NW, Suite 500
                                               Washington, DC 20005
                                               Telephone: (202) 449-7703
                                               Facsimile: (202) 449-7701
                                               kverdi@verdiogletree.com


                                               /s/ Stephen R. Klein_____________
                                               Stephen R. Klein
                                               STATECRAFT PLLC
                                               1629 K Street NW
                                               Suite 300
                                               Washington, DC 20006
                                               steve@statecraftlaw.com


                                               Counsel for Defendants Project
                                               Veritas Action Fund, Project Veritas,
                                               James O’Keefe, and Allison Maass
        Case 1:17-cv-01047-ESH Document 63-30 Filed 05/06/19 Page 6 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

   ______________________________________________
   DEMOCRACY PARTNERS, LLC, et al.,             )
                                                )
      Plaintiffs,                               )
                                                ) Civ. No. 1:17-cv-1047-ESH
              v.                                )
                                                )
   PROJECT VERITAS ACTION FUND, LLC, et al.,    )
                                                )
      Defendants.                               )
   _____________________________________________)


     PLAINTIFF DEMOCRACY PARTNERS, LLC’ S RESPONSES TO PROJECT
           VERITAS’S FIRST SET OF REQUESTS FOR ADMISSION
             DIRECTED TO PLAINTIFF DEMOCRACY PARTNERS


       Pursuant to Fed. R. Civ. P. 36(a), Plaintiff Democracy Partners, LLC hereby responds to

Defendant Project Veritas’s First Set of Requests for Admission Directed to Plaintiff Democracy

Partners, as follows:


   1. Admitted.

   2. Admitted that during Allison Maass’s internship Democracy Partners did not have a

       written confidentiality agreement or NDA with Mike Lux Media; otherwise denied.

   3. Admitted that during Allison Maass’s internship Democracy Partners did not have a

       written confidentiality agreement or NDA with American Family Voices; otherwise

       denied.
   Case 1:17-cv-01047-ESH Document 63-30 Filed 05/06/19 Page 7 of 7



4. Admitted that during Allison Maass’s internship Democracy Partners did not have a

   written confidentiality agreement or NDA with Strategic Consulting Group; otherwise

   denied.

5. Denied.

6. Admitted.

7. Admitted.

8. Denied.

9. Admitted.

10. Admitted.

11. Admitted

12. Admitted that Democracy Partners or its members had no long-term written contract with

   AFSCME for regular “patch through” calls or other telephonic services; otherwise

   denied.

13. Admitted that Democracy Partners or its members had no long-term written contract with

   AUFC for regular “patch through” calls or other telephonic services; otherwise denied.

14. Denied.



                                _/s/ Joseph E. Sandler
                                Joseph E. Sandler, D.C. Bar No. 255919
                                 Dara Lindenbaum, D.C. Bar No. 1026799
                                SANDLER REIFF LAMB ROSENSTEIN & BIRKENSTOCK, P.C.
                                1090 Vermont Ave., N.W. Suite 750
                                Washington, D.C. 20005
                                Tel: 202-479-1111
                                Fax: 202-479-1115
                                sandler@sandlerreiff.com
                                lindenbaum@sandlerreiff.com



                                           2
